Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on July 07, 2022 in response to the Office Action of April 07, 2022 is acknowledged and has been entered. Claims 1-2, 5, 8-9, 12, 15-16 and 19 have been amended. Claims 4, 11 and 18 have been canceled. Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are pending and under examination in this Office Action.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an telephone interview and email correspondence with applicant’s representative Michael Adelsheim (Reg. No. 69,399) on August 26 and August 30, 2022.
	Claims 6, 8, 13, 15 and 19 have been amended. The application has been amended as follows:

6.	(Currently Amended)  The system of claim 5, wherein the static metadata associated with the second adapter of the two or more of the plurality of adapters is indicative of at least one capability of the second adapter, and wherein the dynamic metadata associated with the second adapter of the two or more of the plurality of adapters is indicative of at least one capability of an application associated with the second adapter.
8. 	(Currently Amended)  A method for identifying capabilities and limitations of an orchestration based application integration, comprising:
providing a computer including one or more microprocessors;
providing an integration platform running on the computer; 
providing an interface running on the computer, wherein the interface is associated with the integration platform;
providing, by the integration platform, a plurality of adapters, each adapter being associated, respectively, with a set of metadata, each set of metadata indicating at least one capability of the respective adapter;
providing an orchestration, the orchestration comprising two or more of the plurality of adapters arranged in an integration flow, wherein each adapter of the two or more of the plurality of adapters is associated respectively with an instance of an application of a plurality of applications, each of the applications being external to the orchestration;
associating the orchestration with a combined set of metadata, the combined set of metadata associated with the orchestration being a combination of each respective set of metadata associated with each of the adapters of the two or more of the plurality of adapters arranged in the integration flow, the combined set of metadata indicating at least one limitation of the integration flow, the at least one limitation being based upon a lowest common denominator between the combination of each respective set of metadata associated with the two or more of the plurality of adapters arranged in the integration flow;
publishing the combined set of metadata associated with the orchestration via the interface;
detecting a change in a set of metadata associated with a first adapter of the two or more of the plurality of adapters, the change being detected in a dynamic metadata of the set of metadata of the first adapter of the two or more of the plurality of adapters, the change being based upon an update to a capability of an instance of an application associated with the first adapter of the two or more of the plurality of adapters; 
based upon the detection of the change in the respective set of metadata associated with the first adapter of the two or more of the plurality of adapters, updating the combined set of metadata; and
	republishing the updated combined set of metadata via the interface.

13.	(Currently Amended)  The method of claim 12, wherein the static metadata associated with the second adapter of the two or more of the plurality of adapters is indicative of at least one capability of the second adapter, and wherein the dynamic metadata associated with the second adapter of the two or more of the plurality of adapters is indicative of at least one capability of an application associated with the second adapter.

15. 	(Currently Amended)  A non-transitory computer readable storage medium, having instructions there for identifying capabilities and limitations of an orchestration based application integration, which when read and executed cause a computer to perform steps comprising:
providing a computer including one or more microprocessors;
providing an integration platform running on the computer; 
providing an interface running on the computer, wherein the interface is associated with the integration platform;
providing, by the integration platform, a plurality of adapters, each adapter being associated, respectively, with a set of metadata, each set of metadata indicating at least one capability of the respective adapter;
providing an orchestration, the orchestration comprising two or more of the plurality of adapters arranged in an integration flow, wherein each adapter of the two or more of the plurality of adapters is associated respectively with an instance of an application of a plurality of applications, each of the applications being external to the orchestration;
associating the orchestration with a combined set of metadata, the combined set of metadata associated with the orchestration being a combination of each respective set of metadata associated with each of the adapters of the two or more of the plurality of adapters arranged in the integration flow, the combined set of metadata indicating at least one limitation of the integration flow, the at least one limitation being based upon a lowest common denominator between the combination of each respective set of metadata associated with the two or more of the plurality of adapters arranged in the integration flow;
publishing the combined set of metadata associated with the orchestration via the interface;
detecting a change in a set of metadata associated with a first adapter of the two or more of the plurality of adapters, the change being detected in a dynamic metadata of the set of metadata of the first adapter of the two or more of the plurality of adapters, the change being based upon an update to a capability of an instance of an application associated with the first adapter of the two or more of the plurality of adapters; 
based upon the detection of the change in the respective set of metadata associated with the first adapter of the two or more of the plurality of adapters, updating the combined set of metadata; and
	republishing the updated combined set of metadata via the interface.

19. 	(Currently Amended)  The non-transitory computer readable storage medium of claim 17, wherein a second set of metadata associated with a second adapter of the two or more of the plurality of adapters comprises static metadata and dynamic metadata; and
	wherein the static metadata associated with the second adapter of the two or more of the plurality of adapters is indicative of at least one capability of the second adapter, and wherein the dynamic metadata associated with the second adapter of the two or more of the plurality of adapters is indicative of at least one capability of an application associated with the second adapter.

REASONS FOR ALLOWANCE
Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
	With respect to independent claims 1, 8 and 15, the prior art of record teaches a system and a method to disclose that an integration platform provides an interface, a plurality of adapters and an orchestration, wherein each of the plurality of adapters is associated with a set of metadata indicating at least one capability of the adapter, and the orchestration comprises two or more adapters arranged in an integration flow, wherein the orchestration is associated with a combined set of metadata of the two or more adapters indicating at least one limitation of the integration flow based upon a lowest common denominator of the combined set of metadata of the two or more adapters, and wherein the combined set of metadata associated with the orchestration and a update of the combined set of metadata are published via the interface (discussed in the Office Action of 04/07/2022, pp. 4-10 and 13-19 and 22-28). The prior art of record also teaches that each adapter in the orchestration’s integration flow is associated with an instance of an external application (Li, para. [0020], [0034]). However, the prior art of record fails to teach or suggest the feature of updating and publishing the combined set of metadata based on a change of a dynamic metadata of a first adapter of the two or more adapters in the integration flow and the change of the dynamic metadata being based upon an update to a capability of an instance of an application associated with the first adapter.
	A further search yielded the following closest prior arts, which fall short of teaching the applicant's invention, whether considered alone or in combination:
Kulkarni et al., US 20200167141 A1. This reference discloses that at least one integration scenario having associated metadata is initiated to deploy an integration flow including adapters that are associated with an adapter metadata generator. The reference focuses on the metadata in the process of deploying the integration scenario.
Bogushefsky et al., US 10521223 B1. This reference discloses that a metadata orchestrator is used to augment an entity’s building,  deploy multiple applications, and manage metadata for adaptors (Abstract).
Crook et al., US 20090171720 A1. This reference discloses that design-time encoding data is extracted and stored as metadata for managing transformations in enterprise application integration environment. A metadata extractor publishes the extracted metadata to a metadata library (Abstract). Adapter services provide services front ends to external system such as SAP, RDBMS (para. 0068).
Amirisetty et al., US 20030018832 A1. This reference discloses that a metadata-aware enterprise application integration framework mines metadata for defining high-level functions invokable through a connector. An adaptive layer provides adapters connecting external enterprise information systems (EIS) and interpret metadata to model the external EIS (Abstract, FIG. 5).
Viswanathan, US 20210075749 A1. This reference discloses that an integration engine comprises different application connectors/adapters or APIs connecting third-party applications (FIG. 3, para. 0061), and the connectors retrieves metadata associating to the events from the applications.
Seed et al., US 20170126512 A1. This reference discloses that a service orchestration management function publishes and update a service orchestration profiles specifying the supported service capability type (para. 0115, 0123, 0146).
	Dependent claims 2-3, 5-6, 9-10, 12-13, 16-17 and 19 are allowed at least by virtue of their respective dependency upon an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448